                                                      THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
                                                            CASE NO.
10          In re Cedar Shakes and Shingles                 2:19-cv-00288-MJP
            Antitrust Litigation
11                                                          STIPULATION AND
                                                            ORDER CONCERNING
12                                                          DEPOSITIONS
            This Document Relates to:
13          ALL CLASS ACTIONS

14

15

16          The parties in the above-captioned cases, 1 through their respective counsel of record,
17 stipulate to the following protocol regarding depositions in the above-captioned matters and all

18 other matters subsequently consolidated with them (collectively, the “Class Actions”), subject to

19 approval by the Court. Nothing that occurred during the negotiation of this Stipulation and Order

20 can be used to suggest a party’s position on issues not included in the final version.

21          1.     Counting of Depositions
22                 (a)     Depositions in the S&W Action and the Class Actions:
23                         (i)      Plaintiffs in the Class Actions may attend, but not participate in,
24
     1
     This Stipulation and Order Concerning Expert Discovery shall govern the parties in the above-
25 captioned case whether they currently are involved or become so in the future, and any related
   actions that may later be consolidated with this case, including, but not limited to, the parties in
26 the Direct Purchaser Action, the Reseller Action, and the End User Action.


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 1
 1                                 depositions taken in S&W Forest Products Ltd. v. Cedar Shake &

 2                                 Shingle Bureau et al., No. 2:19-cv-00202-MJP (“the S&W Action”).

 3                        (ii)     The depositions taken by the plaintiff in the S&W Action will not

 4                                 count against the plaintiffs’ deposition limit in the Class Actions.

 5                        (iii)    Counsel for the plaintiffs in the Class Actions are not permitted to

 6                                 ask questions or raise objections during depositions noticed by the

 7                                 parties in the S&W Action. Plaintiffs in the Class Actions preserve

 8                                 all objections to the testimony solicited in the S&W Action.
 9                        (iv)     Notwithstanding the foregoing, the plaintiffs in the Class Actions
10                                 may use the depositions taken in the S&W Action for any purpose
11                                 whatsoever, including but not limited to impeachment during
12                                 depositions in the Class Actions and as evidence at trial.
13                  (b)     Multiple Depositions A witness may be deposed only once in these Actions

14                          unless any of the following apply: 2

15                         (i)     The witness was first deposed in the S&W Action, in which case,

16                                 that same witness may be deposed again in the Class Actions;

17                        (ii)     The witness properly revokes an earlier assertion of the Fifth

18                                 Amendment;

19                        (iii)    The witness refuses to answer a question on privilege or other

20                                 grounds and later withdraws the basis for refusing to answer, or the

21                                 basis for refusing to answer is rejected by the Court;

22                        (iv)     The witness is both a fact witness and an expert witness, in which

23                                 case that witness may be deposed separately as a fact and expert

24
     2
25  For purposes of clarity, an individual designated by a Party to testify on behalf of an organization
   under Rule 30(b)(6) is not a “witness” for purposes of the 30(b)(6) deposition and this
26 subparagraph.


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 2
 1                                witness;

 2                       (v)      The witness is identified as both a party’s expert and a Party’s

 3                                rebuttal expert, in which case that witness may be deposed

 4                                separately as an expert witness and rebuttal expert witness,

 5                                provided, however, that a party deposing a witness as a rebuttal

 6                                expert shall endeavor in good faith to avoid unnecessary duplication

 7                                of testimony already provided in an earlier expert deposition and, if

 8                                a prior deposition has already been taken in respect of an expert
 9                                report, any second deposition of such expert witness shall be limited
10                                to the matters set forth in the rebuttal expert report;
11                       (vi)     the parties otherwise agree; or
12                      (vii)     Upon order of the Court.
13               (c)      A party whose witness is being deposed may conduct a redirect examination
14                        of that witness. A party’s redirect examination will not count against that
15                        party’s deposition limit.
16         2. Noticing of Depositions
17               (a) For all deposition notices they issue or receive in the S&W Action, Defendants
18                     in the Class Actions will serve a copy of the notice on counsel for Plaintiffs in

19                     the Class Actions on the business day following such issuance or receipt, or as

20                     soon thereafter as reasonably practical.

21         3.    Procedures for 30(b)(6) Depositions

22               (a)      Where practicable, the receiving party of a notice of deposition pursuant to

23                        Rule 30(b)(6) shall identify the corporate representative(s) being offered to

24                        testify as a witness pursuant to Rule 30(b)(6) and the topics on which any

25                        such witness is being offered reasonably in advance of the deposition date.

26               (b)      Rule 30(b)(6) depositions need not be conducted on consecutive days unless


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 3
 1                     required by a witness’s schedule.

 2         4.    Non-Party Depositions

 3               (a)   The parties are entitled to serve a reasonable number of subpoenas on non-

 4                     parties. While there is no limit on the number of subpoenas under this Order,

 5                     any party is free to raise the issue of such a limitation if it believes the

 6                     number of non-party subpoenas or the breadth of discovery sought in those

 7                     subpoenas do not comply with Rules 26(b)(1) or 45(d)(3) of the Federal

 8                     Rules of Civil Procedure.
 9               (b)   Any subpoenas for deposition testimony from a non-party shall be served
10                     on the non-party as required by law, with copies served on all parties. The
11                     parties shall coordinate with each other and the non-party to schedule the
12                     deposition at a mutually convenient time. If the parties are unable to resolve
13                     any scheduling differences, they may submit their dispute to the Court for
14                     prompt resolution.
15               (c)   Defendants will neither interfere with nor oppose non-parties employed by
16                     Canadian-domiciled members of the Cedar Shake and Shingle Bureau who
17                     are subpoenaed for deposition testimony from sitting for their depositions
18                     in Seattle, Washington.

19               (d)   Non-party subpoenas shall be issued in good-faith and without intent to

20                     deprive the first-issuing party of its right to conduct a complete deposition.

21                     If both plaintiffs and defendants, whether individually or jointly, issue

22                     deposition subpoenas to the same non-party, the parties shall meet and

23                     confer to determine the amount of time each side reasonably requires for

24                     the deposition and attempt to allocate time accordingly. In the event that the

25                     amount of time required by the parties exceeds seven (7) hours, the parties

26                     shall attempt to reach agreement with the non-party on additional deposition


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 4
 1                     time. If the parties and the non-party cannot reach agreement, they shall

 2                     promptly bring the matter to the Court for resolution.

 3         5.    Scheduling of Party and Non-Party Depositions

 4               (a)   The parties shall work cooperatively to ensure a fair and orderly process for

 5                     the scheduling of depositions.

 6               (b)   Before issuing deposition notices, the parties shall meet and confer in an

 7                     effort to schedule depositions at mutually convenient times and locations.

 8               (c)   Absent agreement between the noticing party and the witness or counsel for
 9                     the witness or leave of the Court, depositions shall not be allowed on less
10                     than fourteen (14) days’ notice.
11               (d)   Unless otherwise agreed by the parties, counsel for the witness or the party
12                     employing the witness shall respond to a written request (which may be via
13                     electronic mail) for a deposition within five (5) business days with
14                     alternative dates on which that witness is available for deposition if the date
15                     proposed by the noticing party is not practicable.
16               (e)   The parties shall meet and confer prior to issuing deposition notices and will
17                     make good faith efforts to schedule depositions on mutually agreeable dates
18                     subject to witness availability.

19               (f)   Absent agreement of the parties or leave of the Court, no more than one (1)

20                     deposition of a witness for a particular party may be scheduled each day,

21                     and no more than two depositions taken by Plaintiffs and two depositions

22                     taken by Defendants may be scheduled on each day.

23               (g)   Absent consent of all parties and the witness, no depositions may be

24                     scheduled on holidays or weekends.

25

26


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 5
 1         6.    Depositions of Former Employees

 2               (a)   A Party who seeks to depose a witness who is a former employee of another

 3                     party located within the United States will serve a written notification to

 4                     counsel of record for that party of a request to depose that former employee.

 5               (b)   Counsel for the party for which the witness is a former employee must

 6                     confirm whether counsel will represent that former employee and whether

 7                     counsel is authorized to accept service of a subpoena (or to waive service)

 8                     on behalf of the former employee.
 9               (c)   To the extent the witness is a former employee of any party and is not
10                     currently represented by counsel for that party, counsel for that party shall
11                     provide in response to a written request from the noticing party the date of
12                     departure and last known address of the former employee.
13         7.    Coordination Among Counsel
14               (a)   In any deposition, each side should endeavor to limit the number of
15                     attorneys questioning each witness by conferring in advance of the
16                     deposition with the goal of limiting the primary questioner to one attorney
17                     per side. If more than one attorney per side is necessary to question a
18                     witness, no more than two attorneys per side will question the witness,

19                     except by agreement of the parties or by Court order on good cause shown.

20               (b)   Other attorneys who may wish to question a deponent should confer in

21                     advance to allocate among themselves the time permitted for the deposition.

22         8.    Objections

23               (a)   The parties agree that objections shall be made in conformance with Federal

24                     Rule of Civil Procedure 30(c)(2).

25               (b)   The parties further agree that under Federal Rule of Civil Procedure

26                     30(d)(1), objections are to be stated “concisely in a nonargumentative and


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 6
 1                     non-suggestive manner.”

 2               (c)   Any objection to the form of a question shall be deemed to have been made

 3                     on behalf of all other similarly situated parties (i.e., an objection by one

 4                     Defendant will apply as to all Defendants) and need not be repeated by other

 5                     counsel to preserve that objection on behalf of other parties. Counsel shall

 6                     avoid repeating objections already preserved.

 7         9.    Disputes During Depositions

 8               (a)   During depositions, disputes that arise that cannot be resolved by agreement
 9                     and that, if not immediately resolved, will significantly disrupt the
10                     discovery schedule or require a rescheduling of the deposition, may be
11                     presented to the Court by telephone.
12               (b)   The presentation of the issue and any ruling will be transcribed as part of
13                     the deposition.
14               (c)   In the event that the Court is not available, the deposition shall continue
15                     with full reservation of rights on the issue; provided that the matter is
16                     promptly brought to the attention of the Court.
17         10.   Participation by Telephone
18               (a)   To minimize travel and related costs, counsel may participate in any

19                     deposition by telephone.

20               (b)   Counsel intending to do so must notify counsel for the party that noticed the

21                     deposition and counsel for the witness at least one (1) business days before

22                     the date of the deposition.

23               (c)   Counsel noticing the deposition shall make arrangements so that a

24                     conference call line, and, if requested, a real-time video and text feed are

25                     reasonably available during the deposition.

26               (d)   Any party requesting real-time video, text feed, or conference call shall be


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 7
 1                     responsible for the cost of the additional services requested.

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 8
 1 Agreed this 29th Day of August, 2019.

 2                                                     KELLER ROHRBACK L.L.P.
 3                                                     By: /s/ Brian D. Clark (with consent)
                                                            Mark A. Griffin, WSBA #16296
 4                                                          Raymond J. Farrow, WSBA #31782
                                                            Karin B. Swope, WSBA #24015
 5                                                          1201 Third Avenue, Suite 3200
                                                            Seattle, WA 98101
 6                                                          Phone: (206) 623-1900
                                                            Fax: (206) 623-3384
 7                                                          mgriffin@kellerrohrback.com
                                                            rfarrow@kellerrohrback.com
 8                                                          kswope@kellerrohrback.com
 9                                                     LOCKRIDGE GRINDAL NAUEN
                                                       P.L.L.P.
10                                                     W. Joseph Bruckner (MN#0147758)
                                                       Elizabeth R. Odette (MN#0340698)
11                                                     Brian D. Clark (MN#00390069)
                                                       Arielle S. Wagner (MN#00398332)
12                                                     100 Washington Avenue S., Suite 2200
                                                       Minneapolis, MN 55401
13                                                     Phone: (612) 339-6900
                                                       Fax: (612) 339-0981
14                                                     wjbruckner@locklaw.com
                                                       erodette@locklaw.com
15                                                     bdclark@locklaw.com
                                                       aswagner@locklaw.com
16
                                                      Co-Lead Counsel for the Proposed End User
17                                                    Plaintiff Classes
18

19     MCNAUL EBEL NAWROT &                           TOUSLEY BRAIN STEPHENS
       HELGREN PLLC
20                                                    By: /s/ Kim D. Stephens (w/ consent)__
       By: _/s/ Christopher J. Cormier (w/ consent)
          Gregory J Hollon, WSBA #26311                  Kaleigh N.B. Powell, WSBA #52684
21                                                       Kim D. Stephens, WSBA #11984
          600 University Street, Suite 2700
22        Seattle, WA 98101-3143                         Jason Dennett, WSBA #30686
          Phone: (206) 467-1816                          Chase C. Alvord, WSBA #26080
23        Fax: (206) 624-5128                            1700 Seventh Avenue, Suite 22200
          ghollon@mcnaul.com                             Seattle, WA 98101
24                                                       Phone: (206) 682-5600
       Liaison Counsel for the Proposed Reseller
       Plaintiff Classes                                 kpowell@tousley.com
25                                                       kstephens@tousley.com
26                                                       jdennett@tousley.com


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 9
       BURNS CHAREST LLP                           HAUSFELD LLP
 1     Christopher J Cormier                       Bonney Sweeney
       5290 Denver Tech Center Pkway, Suite 150    Samantha Stein
 2     Greenwood Village, CO 80111
       Phone: (720) 630-2092                       600 Montgomery Street, Suite3200
 3     ccormier@burnscharest.com                   San Francisco, CA 94111
                                                   Phone: (415) 633-1908
 4     BURNS CHAREST LLP                           bsweeney@hausfeld.com
       Warren T. Burns                             sstein@hausfeld.com
 5     Spencer M Cox
       William B. Thompson                         HAUSFELD LLP
 6     900 Jackson Street, Suite 500
       Dallas, TX 75202                            James J. Pizzirusso
 7     Phone: (469) 904-4550                       Nathaniel C. Giddings
       wburns@burnscharest.com                     Paul Gallagher
 8     scox@burnscharest.com                       1700 K Street NW, Suite 650
       wthompson@burnscharest.com                  Washington, DC 20006
 9
                                                   Phone: (202) 540-7200
       BURNS CHAREST LLP
10     Lydia A Wright                              jpizzirusso@hausfeld.com
       365 Canal Street, Suite 1170                ngiddings@hausfeld.com
11     New Orleans, LA 70130                       pgallagher@hausfeld.com
       Phone: (504) 799-2845
12     lwright@burnscharest.com                    Co-Lead Counsel for the Proposed Direct
                                                   Purchaser Plaintiff Class
13     STOLL STOLL BERNE LOKTING &
       SHLACHETER PC
14     Keith Dubanevich
       Keil M. Mueller
15     Lydia Anderson-Dana
       209 SW Oak Street, Suite 500
16     Portland, OR 97204
       Phone: (503) 227-1600
17     kdubanevich@stollberne.com
       kmueller@stollberne.com
18     landersondana@stollberne.com
19     Co-Lead Counsel for the Proposed Reseller
       Plaintiff Classes
20

21

22

23

24

25

26


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 10
       LANE POWELL PC                                STOKES LAWRENCE
 1
       By: _/s/ Joseph D. Adamson___                 By: /s/ Mathew L. Harrington (w/ consent)
 2        Jessica Walder, WSBA #47676
          Larry Steven Gangnes, WSBA #8118                Mathew L. Harrington, WSBA #33276
 3        Heidi Brooks Bradley, WSBA #35759               1420 Fifth Avenue, Suite 3000
          Joseph Adamson, WSBA #54752                     Seattle, WA 98101-2393
 4        1420 Fifth Avenue, Suite 4200                   Phone: (206) 626-6000
          Seattle, WA 98111-9402                          MLH@stokeslaw.com
 5        Phone: (206) 223-7035
          Fax: (206) 223-7107                        Attorneys for Waldun Forest Products Ltd.
 6        walderj@lanepowell.com
          gangnesl@lanepowell.com                    and Waldun Forest Products Partnership
 7        bradleyh@lanepowell.com                    d/b/a The Waldun Group
          adamsonj@lanepowell.com
 8
       Attorneys for Cedar Shake & Shingle
 9     Bureau
10
       YARMUTH LLP                                   HILLIS CLARK MARTIN &
11                                                   PETERSON
       By: _/s/ Molly A. Terwilliger (w/ consent)_
12         Elizabeth Simson Weinstein, WSBA
           #45763                                    By: _/s/ Jake Ewart (w/ consent)__
13         Molly A. Terwilliger, WSBA #28449
           1420 5TH Avenue, Suite 1400                   Laurie Lootens Chyz, WSBA #14297
14         Seattle, WA 98101                             Jake Ewart, WSBA #38655
           Phone: (206) 516-3800                         Jessica C. Kerr, WSBA #49866
15         Fax: (206) 516-3888                           999 Third Avenue, Suite 4600
           eweinstein@yarmuth.com                        Seattle, WA 98104
16         mterwilliger@yarmuth.com
                                                         Phone: (206) 623-1745
17     Attorneys for Anbrook Industries Ltd.             laurie.chyz@hcmp.com
                                                         jake.ewart@hcmp.com
18                                                       jessica.kerr@hcmp.com
19
                                                     Attorneys for G&R Cedar Ltd. and G&R
20                                                   Cedar (2009) Ltd.

21

22

23

24

25

26


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 11
           IT IS SO ORDERED.
 1

 2         Dated: ___September 4_____, 2019.

 3

 4

 5
                                     A
                                     Marsha J. Pechman
 6                                   United States Senior District Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND ORDER CONCERNING DEPOSITIONS
     (2:19-CV-00288-MJP) - 12
